Exhibit 10.9(a)

AMENDMENT NO. 1 TO THE

AIR PRODUCTS AND CHEMICALS, INC.

RETIREMENT SAVINGS PLAN

WHEREAS, Air Products and Chemicals, Inc. (the “Company”) is the Plan Sponsor of
the Air Products and Chemicals, Inc. Retirement Savings Plan (the “Plan”);

WHEREAS, pursuant to Plan Section 7.01 the Plan may be amended at anytime; and

WHEREAS, the Company desires to amend the Plan effective February 1, 2011 to
permit employees who are hired or rehired as non–union hourly Employees on or
after February 1, 2011 and certain other employees who become non–union hourly
Employees on or after February 1, 2011 to receive Company Core Contributions and
enhanced Company Matching Contributions under the Plan.

NOW, THEREFORE, effective February 1, 2011, the Plan is hereby amended as
follows:

 

  1. The last paragraphs of Section 2.03 Annual Salary shall be amended to read
as follows:

“In the case of a Participant who is a full-time hourly or a weekly salaried
production and maintenance employee, Annual Salary shall be determined by
multiplying his base hourly pay rate by 2,080 hours. In the case of a
Participant who is a part-time hourly employee or a part-time non exempt
salaried employee, Annual Salary shall be determined by multiplying his base
hourly pay by his scheduled annual hours. Notwithstanding the above, Annual
Salary means 125% of the amount determined in accordance with the preceding two
sentences for any Participant who is employed as an over-the-road truck driver
by an Employer, is paid on a mileage and hourly basis or who receives trip pay,
and whose employment is based at a liquid bulk distribution terminal designated
from time to time by the Vice President - Human Resources as a “Designated
Terminal” and identified as such on Exhibit I.

For Employees who are receiving compensation directly from the Employer during
periods of short-term disability, Annual Salary for purposes of Core
Contributions will be computed in the same manner as if in active employment but
for purposes of Before-Tax Contributions, After-Tax Contributions, and Company
Matching Contributions for non-union hourly Employees only, shall be considered
zero.

Notwithstanding the above, “Annual Salary” shall not exceed the limitation
provided under Code Section 401(a)(17) as adjusted pursuant to Code
Section 401(a)(17)(B) for any Plan Year.”

 

  2. Section 2.15 shall be amended to read as follows:

“2.15 Core Contribution Participant shall mean an Electing Employee, a salaried

 

1



--------------------------------------------------------------------------------

Employee whose Employment Commencement Date or Reemployment Commencement date
occurs after October 31, 2004 or who otherwise becomes a salaried Employee after
such date, a non-union hourly Employee whose Employment Commencement Date or
Reemployment Commencement date occurs after February 1, 2011, or an employee who
otherwise becomes a non-union hourly Employee after February 1, 2011 provided
such employee is not accruing benefits in the Hourly Pension Plan.”

 

  3. Section 2.28(b) shall be amended to read as follows

“(b) each hour for which an employee (whether or not as an Employee) is directly
or indirectly paid, or entitled to payment, by the Company or an Affiliated
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including short-term disability),
layoff, jury duty, military duty, or leave of absence”

 

  4. Sections 2.58(b) is amended, a new section 2.58 (c) is added and prior
section 2.58(c) is renumbered as 2.58(d) and amended to read as follows:

“ (b) If an Employee has a Severance from Service Date and after January 1, 2005
is rehired by the Employer as a salaried Employee or after February 1, 2011 is
rehired by the Employer as a non-union hourly Employee, Years of Service prior
to the Employee’s Severance from Service Date shall not be taken into account as
Years of Service. The Employee’s date of reemployment shall be the Employee’s
Employment Commencement Date for purposes of (a) above.

(c) Notwithstanding the foregoing, an hourly employee who is receiving credited
service in the Hourly Pension Plan and becomes a salaried Employee after
January 1, 2005, or a salaried employee who is receiving credited service in the
Salaried Pension Plan and becomes a non-union hourly Employee after February 1,
2011 will be credited with Years of Service beginning with the date he or she
first earned Credited Service under the Salaried Pension Plan or the Hourly
Pension Plan, as applicable, but excluding any period when he or she was not
employed by the Company or an Affiliated Company, and any period of active
employment with respect to which service is not taken into account in
calculating his or her Accrued Benefit under such Plan.

(d) Notwithstanding the foregoing, for periods of service prior to January 1,
2005, an Employee who was a Core Contribution Participant as of January 1, 2005,
will be credited with Years of Service beginning with the date he or she first
earned Credited Service under the Salaried Pension Plan or the Hourly Pension
Plan, but excluding any period when he or she was not employed by the Company or
an Affiliated Company, and any period with respect to which service is not taken
into account in calculating his or her Accrued Benefit under such Plan as of
January 1, 2005. ”

 

  5. Section 2.59(a) is hereby amended to read as follows:

“(a) An Employee shall be credited with full and partial Years of Vesting
Service for the period from the Employee’s Employment Commencement Date to the
Employee’s Severance from Service Date and, if applicable, from the Employee’s
Reemployment Commencement Date to the Employee’s subsequent Severance from
Service Date; provided that, an Employee who is absent from work due to
maternity or paternity leave

 

2



--------------------------------------------------------------------------------

as defined in subsection 2.51 immediately prior to their Severance from Service
Date shall not be credited with Vesting Service for any period of such maternity
or paternity leave that extends beyond the one year anniversary of the date the
individual begins such maternity or paternity leave. Years of Vesting Service
shall be calculated on the basis that 12 consecutive months of employment equal
one year. For this purpose, partial Years of Vesting Service shall be
aggregated.”

 

  6. In all other respects the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the Company has caused its Senior Vice President- Human
Resources and Communications to execute this First Amendment to the Plan on this
                day of January 2011.

 

AIR PRODUCTS AND CHEMICALS, INC. By:  

 

  Senior Vice President- Human Resources and Communications

 

3